Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 12/20/2021 has been entered.

Status of Claims
Claims 1, 10, and 20 have been amended.  Claims 1-5, 7-14, and 16-20, as filed  12/20/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The rejection under 35 USC 112(a) (written description) and the claim interpretation under 112(f) (means plus function) are withdrawn in light of Applicant’s amendments and remarks. The rejection under 35 USC 112(b) for claims 1 and 20 is withdrawn in light of Applicant’s amendments and remarks. 
Regarding the rejection under 35 USC 101, Applicant argues (pages 8-10 of the Remarks dated 12/20/2021)  that the amended claims are directed to a practical application because the processing steps are technical steps that cannot be characterized as a method of organizing human activity and/or a mental process. Applicant's arguments are persuasive.  The following steps of representative claim 1 
Regarding the rejection under 35 USC 103, Applicant argues (pages 11-12 of the Remarks) that  the cited art does not teach or suggest the following features: 
“parsing a graphical user interface (GUI) of an e-commerce or banking website displayed on a user device, by a capture agent, wherein a parsing logic for the parsing is implemented as a recognition model specific to a merchant, the model being configured to: 
fetch a document object model (DOM) for the GUI, and search the DOM for one or more web elements that identify a merchant associated with the GUI; 
identifying by the capture agent, based on the parsing, a merchant associated with the GUI…"
 The examiner finds this argument to be moot in view of new grounds of rejection in regards to the instant amended claims.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, “search the DOM for more or more web elements ….  Appropriate correction is required.

Claim Interpretation - “Associated”
The applicant has used the term “associated” throughout the claims. Claim limitations that employ this term between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160019657 (Mande) in view of  US 20120173966 (Powell).

Claims 1 and 20. Mande teaches: A computer-implemented method for improving the accuracy of online banking systems, the method comprising:
parsing a graphical user interface (GUI) displayed on a user device, [by a capture agent] (FIG. 2; [0036]; [0039] “search and locate”; [0041-0043])
wherein a parsing logic for the parsing is implemented as a recognition model specific to a merchant, the model being configured to: (FIG. 2; [0041-0045] ANTLR)
fetch a document object model (DOM) from the GUI, and (FIG. 2; [0046] “DOM”, “html code” [0071] “user interface”)
search the DOM for [more] or more web elements that identify a merchant associated with the GUI:  identifying [by the capture agent], based on the parsing, a merchant associated with the GUI; ( FIG. 2; [0038-0039] “search and locate”; [0040-0041] “parsed”, “predefined template”; [0042-0048] “DOM”, “html code”; “merchant name”)
detecting, [by the capture agent], based on the parsing logic, a receipt displayed on the user device, the receipt comprising information about one or more items purchased by a user of the user device including a description of the one or more items and a price of the one or more items; (FIG. 2; [0020-0022]; [0039] “search and locate” )
sending, [by the capture agent], the receipt information to a server device, the server device configured to: ([0039])
receive transaction data for a plurality of transactions associated with the user, the transaction data comprising an amount for each of the transactions, ([0039])
match the receipt to one or more of the transactions based at least on comparing at least the price of the one or more items to the transaction amount, ([0054])
store an association between the receipt and the one or more matching transactions, and ([0074-0077])
provide the user with a transaction statement in an online banking system, the transaction statement being augmented using the stored association between the receipt and the one or more matching transactions. ([0058])
Mande but does not explicitly teach, however Powell does teach: 
a capture agent (FIG. 5-7, [0025] web page HTML and DOM; [0029-0042] capture agent and DOM; FIG. 14 #404 filter content … URL)
It would have been obvious, to one of ordinary skill in the art as of the effective filing date of the instant invention, to combine the receipt parsing of Mande with the capture agent of Powell because Powell explicitly teaches [0004-0006] the motivation of capturing and analyzing web data, for the purpose of  logging user actions.  See MPEP 2143.1.G. 	

Regarding claim 2,  Mande and Powell teach the method of claim 1 
Mande further teaches:
wherein the capture agent comprises a plug-in for a web browser. ([0065], [0068], [0075])

Regarding claim 3,  Mande and Powell  teach the method of claim 2 comprising 
Mande further teaches:
receiving the plug-in from the server device.([0065], [0068], [0075])

Regarding claims 4 and 9,  Mande and Powell teach the method of claim 3 wherein 
Mande further teaches:
parsing the GUIs comprises parsing Document Object Model (DOM) elements from a plurality of web pages rendered by the web browser. ([0046])

Regarding claim 7,  Mande and Powell teach the method of claim 1, and Mande further teaches:
wherein the capture agent comprises a plug-in for a mobile application. ([0065-0066])

Regarding claim 8,  Mande and Powell  teach: The method of claim 7, and Mande further teaches:
wherein the mobile application comprises at least one of an online banking application or an e-commerce application.  ([0062])

Regarding claim 10,  Mande teaches a computer-implemented method for improving the accuracy of online banking systems, the method comprising: 
receiving receipt information from a user device, the receipt information comprising information about one or more items purchased by a user of the user device including a description of the one or more items and a price of the one or more items, the receipt information [captured] from graphical user interfaces (GUIs) displayed on a user device, (FIG. 2; [0039]; [0043])
wherein the receipt information is obtained by using a parsing logic that is implemented as a recognition model specific to a merchant, the model being configured to: (FIG. 2; [0041-0045] ANTLR)
fetch a document object model (DOM) from the GUI, and (FIG. 2; [0046] “DOM”, “html code” [0071] “user interface”)
search the DOM for one or more web elements that identify a merchant associated with the GUI; ( FIG. 2; [0038-0039] “search and locate”; [0040-0041] “parsed”, “predefined template”; [0042-0048] “DOM”, “html code”; “merchant name”)
receiving transaction data for a plurality of transactions associated with the user, the transaction data comprising an amount for each of the transactions; ([0051])
matching a receipt to one or more of the transactions based at least on comparing at least the price of the one or more items included in the receipt to the transaction amount; ([0054])
storing an association between the receipt and the one or more matching transactions; and ([0074-0077])
providing the user with a transaction statement in an online banking system, the transaction statement being augmented using the stored association between the receipt and the one or more matching transactions. ([0058])
Mande but does not explicitly teach, however Powell does teach: 
a capture agent (FIG. 5-7, [0025] web page HTML and DOM; [0029-0042] capture agent and DOM; FIG. 14 #404 filter content … URL)
It would have been obvious, to one of ordinary skill in the art as of the effective filing date of the instant invention, to combine the receipt parsing of Mande with the capture agent of Powell because Powell explicitly teaches [0004-0006] the motivation of capturing and analyzing web data, for the purpose of  logging user actions.  See MPEP 2143.1.G 	

Regarding claim 11,  Mande and Powell  teach the method of claim 10 
Mande further teaches:
wherein receiving the transaction data comprises receiving transaction data from a bank computer network. (FIG.1 #600, [0060])

Regarding claim 13,  Mande and Powell  teach the method of claim 10 
Mande further teaches:
wherein matching the receipt to one or more of the transactions comprises identifying a plurality of transactions having a total amount approximately equal to the price of the one or more items. ([0044]; [0056])

Regarding claim 14,  Mande and Powell teach the method of claim 10 
Mande further teaches:
comprising estimating a tax amount for the receipt based on a shipping address associated with the receipt, wherein matching the receipt to the one or more of the transactions comprises using the estimated tax amount for the receipt.  ([0044]; [0050])

Regarding claim 16,  Mande and Powell  teach the method of claim 10 
Mande further teaches:
comprising estimating a shipping amount for the receipt based on a shipping address associated with the receipt, wherein matching the receipt to the one or more of the transactions comprises using the estimated shipping amount.  ([0025]; [0050])

Regarding claim 17,  Mande and Powell  teach the method of claim 10 
Mande further teaches:
comprising using the receipt to verify accuracy of one or more transaction amounts displayed in the one or more matching transactions.  ([0056] “discrepancy”)

Regarding claim 18,  Mande and Powell  teach the method of claim 17 
Mande further teaches:
wherein the transaction statement is searchable by one or more items included in the receipt. ([0040])

Regarding claim 19,  Mande and Powell  teach the method of claim 10 
Mande further teaches:
comprising displaying, with the one or more matching transactions, in an online banking application GUI, receipt information for one or more items included in the receipt.  (FIG. 2; [0058]; [0062])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160019657 (Mande) in view of US 20120173966 (Powell) and in view of US 20060248500  (O’Donoghue).

Regarding claim 5, Mande and Powell teach the method of claim 1. Mande and Powell  do not explicitly teach, but Bandych does teach:
parsing, by a capture agent, a first GUI displayed on the user device; determining that the first GUI is not a receipt; waiting, by the capture agent, for a predetermined amount of time; and 
after the waiting, parsing, by the capture agent, a second GUI displayed on the user device. ([0005] “…an application which uses credit cards or banking information, .. capture the user's PIN or passcode …”)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the receipt parsing of Mande and Powell with the spyware of O’Donoghue, because O’Donoghue teaches [0005] the motivation of the use of software to collect and transmit personal data.  See MPEP 2143.1.G. 	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160019657 (Mande) in view of  US 20120173966 (Powell) and in further view of  US 8326754 (Bandych)).

Regarding claim 12,  Mande and Powell teach the method of claim 10. Mande and Powell do not explicitly teach, but Bandych does teach:
comprising storing the transaction data to a transactions queue, wherein matching the receipt to the one or more of the transactions comprises searching the transactions queue. (FIG. 11; Col. 18 line 37 – col. 19 line 30  “processing queue”)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the receipt parsing of Mande and Powell with the processing queue of Bandych, because Bandych teaches (col. 1 line 56- col. 2 line 31) the motivation of the use of a computer for invoice reconciliation activities.  See MPEP 2143.1.G. 	




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8429243 (Wang) (17)  [0020] Order confirmation page 206 includes a tracer image 208 that identifies attributes of the completed transaction. … They are embedded on the Hyper-Text Markup Language (HTML) order confirmation page on a merchant site as an image (IMG) tag, where the source (SRC) attribute of the image consists of the URL of an order confirmation tracking server hosted by the shopping application. This tracking URL also includes attributes about the transaction that was just completed by the customer. Example attributes include, without limitation, a merchant identification number, an order identification number, a total amount of merchandise purchased or currency denomination.
US 20040078294 (Rollins) “A parser 112 of the web analytics system can parse the URL and the appended information. The parser extracts data elements from the appended string and stores the extracted data elements in accordance with the generic storage format …”
US 20020083013 (Rollins)
US 20120173966 (Powell) [0084] “ capture agent embedded in webpage 370 for capturing DOM events.” [0087] “To reduce the amount of processing bandwidth needed to capture the web session, DOM events may be filtered based on the identified network events 380 and 382. For example, object 384 may identify the Universal Resource Locator (URL)
US 20150032526 (Calman) [0124] “parse the email message bodies, e-receipt bodies, online data, or the like to extract the entities of interest from them. Examples of such extracted entities include merchant name,…, and the like.” “[0126] In another embodiment, an HTML document object model (DOM) approach may be used to parse purchase data records”
US 20150248719 (Hansen) [0033] DOM [0088] scan receipt, extract information … merchant name
US 20160188548 (Ciabarra) capture agent, document object model, “client-side capture agent” [0040] graphical user interface
US 20170017650 (Ciabarra) 
US 20180095941 (Ciabarra) [0026] “For example, a resource may be a web page in an HTML format referenced by uniform resource information (URI), e.g., a uniform resource locator (URL).”
US 20190141466 (Dhua) [0039] recognition model … receipt. FIG. 5 extract service identifiers
US 20200120113 (Burgis) “12. The method of claim 9, further comprising: accessing a website associated with the link; determining that the website refers to at least one web element external to the website; and determining that a source address associated with the at least one web element corresponds to a domain of the online service provider, wherein the determining that the link corresponds to a phishing campaign is further based on the determining that the source address associated with the at least one web element corresponds to the domain of the online service provider” (priority 11/06/2017)
US 20200151578 (Chen) [0070] recognition model … merchant
US 20110276414 (Subbarao) FIG. 3D #332 “Pay-Direct assistant automatically extracts a plurality of attributes … including a receipt.” [0046] Web form filler 214 parses the Document Object Model of biller website 114a and identifies the fields on the one or more payment related web pages. These fields are then mapped onto the payment information gathered from bill pay server 108. In an embodiment of the present invention, the mapping is based on the heuristics associated with the context and the layout of the one or more payment related web pages, which are determined by a combination of user activity monitor 202, GUI manager 204, and navigation manager 208. In another embodiment of the present invention, the mapping is predefined for the one or more payment related web pages of biller website 114a.
US 20130024757 (Doll) [0035] For example, given a web page, the asset identification module 131 can read the document object model for the page, and from there identify individual text, image, video, graphic, or other assets. [0007]  a template is selected from a template database to use as a layout for the items on a page; each template has a number of slots into which content can be placed.
US 20130332283 (Faith) [0061] … the receipt transaction data may be stored in an analytics data store, as indicated by block 78. In some embodiments, this data may be stored in the analytics data store 62 of FIG. 1. Storing the transaction data is expected to facilitate the identification of attributes of relatively profitable offers, as the transaction data indicates which offers historically yielded compensable transactions. Further, storing the transaction data is expected to facilitate relatively accurate auditing of payments from merchants or affiliate networks. 
US 20160117398 (Dakua) FIG. 1 #100 shows URL. [0043] …structural analysis module …  [0044] Structural analysis module 550 may accomplish this analysis in a number of optimized templates …  [0045] Further still, certain embodiments may use interface ripping, user interface scraping, or analyzing an output display and associated user inputs to identify structures within a received communication.  
US 20160307277 (Wengrower) [0013] “…collaborative statistical dynamic specification pages ... An application server is configured to receive inputs from several users, the inputs comprising specification lists consisting of names (titles) and corresponding assets which may be statistically analysable. … [0015] Titles (names): topics pertaining to the subject of the assets, such as of an event (a conference, inauguration, race, meeting, etc., e.g. “Buenos Aires marathon”), a product (books, lawn-mowers, racing bikes, herbicides, etc.), a person (sportsman, artist, actor, politician, etc.), etc. [0016] Attributes: parameters to which values are associated, such as price, distance, time, colour, etc. [0017] “Values: scalable data, generally numeric (“$50”, “3h30m”), includes colours (“red”) and ratings or discrete qualities (“good”, “regular”, “bad”, “expensive”, etc., including types of values exemplified in the specification hereinafter.” [0067] “ a company may have a particular specification page of a product, for example a racing bike, within their account with the system.” [0070] “…document object model (“DOM”) …” [0094] “…FIG. 7… of at least one attribute, value or associated content” Includes clustering and classification.
US 20170147979 (Brady) scrape email of user to extract receipt data. 
US 20200151615 (Krishnan) [0029] The operations of an enterprise may give rise to various document objects including, for example, sourcing requests, purchase orders, 
US 10878453 (Pesochinsky) (25) The PS database will store known patterns of ads for all largest and most commonly used search engines and other CCPs. … Patterns will be identified manually or with some programmatic tools by analyzing HTML of the pages and extracting the ad portion of the html, and finally defining a rule for specific pattern, wherein that pattern is reappearing on various permutations of dynamic search result pages. [identify and replace advertisements based on customer preferences]
US 20080120129 (Seubert) 
US 10229314 (Mitchell) “For example, the server 104 may be operable to receive receipt image data from a consumer device 108, and process receipt image data. As discussed in greater detail herein, the server 104 may be configured to perform image cleanup (e.g., if the cleanup has not already been performed by the consumer deice 108), detect a logo of a merchant from the receipt to identify a merchant, and extract receipt text data, and then generate structured receipt data with the extracted receipt text data and a receipt structure associated with the merchant.“
US 11023720 (Desai) FIG. 3 “…image 300 is provided by the user system to a document parsing system for document parsing. In addition to identifying the text of image 300, the document parsing system identifies a subset of the fields. For example, the document parsing system identifies the merchant name, the transaction date, and the transaction total amount.”
US 10055769 (Todd) Automatic invoice generation. “(35) …the invoice application can analyze the photograph to extract transaction data for the transaction 150. … the invoice application utilizes optical character recognition (OCR) technology to extract data … “(46) In the embodiments illustrated in FIG. 2A, assume no particular allocation (or customized invoice) is specified by the user. In such case, the PSS 110 allocates both the first and second transactions to a default invoice. In operation 212, the PSS 110 generates an invoice 206A to include transaction data of both transactions. For example, the invoice 206A includes item-level data of items purchased at the POS system 204-1 and items purchased at the POS system 204-2.”  “(48) FIG. 2B illustrates a technique 200B for generation of an invoice by use of an invoice application associated with the PSS 110. …In particular, the user can launch the invoice application installed on a computing device of the user (e.g., a smart-phone), and submits, for example, two digital images of two receipts for two different transactions. The transactions can be initiated at POS systems that are not in communication with the PSS 110. Each digital image of a receipt 208 can be taken, for example, using a camera of the computing device. … the invoice application can extract the transaction data automatically from each image. In such embodiments, the user simply takes a photograph of a receipt, and details about the transaction are extracted and input into the invoice application. ” 
“(58) The user can search for one or more transactions to create an invoice by using a search box 402 of the invoice dashboard 400. The search box 402 can receive an identifier input by the user to search for one or more transactions associated with that identifier. The identifier can include, for example, a card number of a payment card belonging to the user, an email address belonging to the user, or a phone number belonging to the user. In some embodiments, the user can search for the transaction(s) 
US 10685407 (Cabrera) “(35) A FMS 450e account may include transaction data indicating categories or types of items or services purchased by a taxpayer and in some cases, item-level data, such as Level III data, identifying specific items or services that were purchased. A FMS 450E is defined to include, any computing system implemented, on-line or web-based, system, package, program, module, or application that gathers financial data, has the capability to receive or retrieve financial data including item-level electronic transaction data, analyze and categorize at least part of the financial data into various reports or displays that are provided to a consumer, and provides consumer with the capability to conduct, and/or monitor, financial transactions. Types of financial management systems 450e include, but are not limited to any of the following: an on-line, or web-based, or computing system implemented receipt collection financial management system”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969. The examiner can normally be reached 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIRE A. RUTISER
Examiner
Art Unit 3692


/CLAIRE A RUTISER/Examiner, Art Unit 3692